       4:18-cv-03103-SMB Doc # 65 Filed: 04/20/20 Page 1 of 2 - Page ID # 455

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 R.A.D. SERVICES, a Nebraska limited
 liability company Assignee; and BROKRAM,
 INC.,                                                                                 4:18CV3103

                             Plaintiffs,                                    THIRD AMENDED FINAL
                                                                             PROGRESSION ORDER
          vs.

 ALLSTATE PROPERTY AND CASUALTY
 INSURANCE COMPANY,

                             Defendant.

       This matter is before the Court on the parties’ Stipulation to Extend Progression Order
Deadlines. (Filing No. 64.) The stipulation is granted. Accordingly,

         1)       The trial and pretrial conference will not be set at this time. A telephonic status
                  conference to discuss case progression, the parties’ interest in settlement, and
                  the trial and pretrial conference settings will be held with the undersigned
                  magistrate judge on August 17, 2020 at 10:00 a.m. Case conference instructions
                  are found at Filing No. 41 herein.

         2)       The deadline for completing written discovery under Rules 33, 34, and 36 of the
                  Federal Rules of Civil Procedure is June 1, 2020. Motions to compel discovery
                  under Rules 33, 34, and 36 must be filed by June 30, 2020.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         3)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 27, 2019
                            For the defendant(s):                          January 31, 2020

         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          February 3, 2020
                            For the defendant(s):                          February 28, 2020
                            Rebuttal:                                      March 13, 2020



          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
4:18-cv-03103-SMB Doc # 65 Filed: 04/20/20 Page 2 of 2 - Page ID # 456

 5)     The deposition deadline is August 15, 2020.

 6)     The deadline for filing motions to dismiss and motions for summary judgment is
        September 15, 2020.

 7)     The deadline for filing motions to exclude testimony on Daubert and related
        grounds is September 15, 2020.

 8)     Motions in limine shall be filed seven days before the pretrial conference. It is not
        the normal practice to hold hearings on motions in limine or to rule on them prior
        to the first day of trial. Counsel should plan accordingly.

 9)     The parties shall comply with all other stipulations and agreements recited in their
        Rule 26(f) planning report that are not inconsistent with this order.

 10)    All requests for changes of deadlines or settings established herein shall be directed
        to the undersigned magistrate judge, including all requests for changes of trial dates.
        Such requests will not be considered absent a showing of due diligence in the timely
        progression of this case and the recent development of circumstances, unanticipated
        prior to the filing of the motion, which require that additional time be allowed.
 Dated this 20th day of April, 2020.
                                               BY THE COURT:
                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
